AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT Co
                                            SOUTHERN DISTRICT OF CALIFORNI
               UNITED STATES OF AMERICA                              JUDGMENT IN A r+r.J'Tn"l"l'tT'"!n-ir""'T~~~::.:..!.J
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November l, 1987)
                                 v.
             MIGUEL ANGEL RUIZ-PEREZ (1)
                                                                        Case Number:        18CR7143-L

                                                                     DONALD LEVINE
                                                                     Defendant's Attorney
REGISTRATION NO.                 71666298


THE DEFENDANT:
l:8J   admitted guilt to violation ofallegation(s) No.     ONE (1)
                                                          ~~-'-...;._~~~~~~~~~~~~~~~~~~~~-




D was found guilty in violation of allegation(s) No.                                                  after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
            1                       nv 1, Committed a federal, state, or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     November 19. 2018
                                                                     Date of Imposition of Sent




                                                                                                                       18CR7143-L
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                MIGUEL ANGEL RUIZ-PEREZ (I)                                              Judgment - Page 2 of 2
CASE NUMBER:              18CR7143-L

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS CONSECUTIVE TO TERM OF IMPRISONMENT IN 18CR3802-L




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
             at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
             on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           18CR7143-L
